The opinion of the court was delivered by
Beasley, Chief Justice.
This suit has been brought by the Chancellor in his official name, on a money bond, and the demurrer that has been put in to the declaration is intended to raise the question whether he has a legal right to sue in this mode. It is argued that the Chancellor is not a corporation, and that, consequently, he must sue in his personal capacity and not in his official character.
A very slight examination of the authorities would have manifested that this objection is without foundation either in principle or authority. Grant on Corporations 651, says that some of the officers of the crown, such as the Lord Chancellor, the Lord High Treasurer, and the Chief Justices, are, for certain purposes, in the nature of corporations sole. See, also, Skrogges v. Coleshil, Dyer 175, and 2 Inst. 210.
In this state it has always been the practice for the Chancellor to proceed in the present form, and the point raised is res adjudícala. Halsted, Ordinary, v. Fowler, 2 Zab. 48.
Let judgment be entered for the plaintiff.